Case 2:21-mj-30251-DUTY ECF Na@usaP agellenb. dalla 05/27/21 TAAubne- 3139 226-9139
AO 91 (Rev. 11/11) Criminal Complaint Special Agent: Kaylee Barker, FBI Telephone: (313) 268-2079

UNITED STATES DISTRICT COURT
for the
Eastern District of Michigan

United States of America
v.
D-1) Tiffany Lipkovitch Case: 2:21-mj-30251
D-2) Amber Bellamy Assigned To : Unassigned
Date : 5/27/2021
CMP USA v SEALED (kem)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of ____ June 15, 2018 - September 25,2018 in the counties of __ Wayne and Oakland ___ in the

Easten District of Michigan , the defendant(s) violated:
Code Section Offense Description
21 U.S.C., Sections 841(a)(1) and 846 the distribution of a controlled substance and conspiring to distribute
controlled substances.

This criminal complaint is based on these facts:

SEE ATTACHED AFFIDAVIT.

__ Continued on the attached sheet. Vi B adr

a Complainant ’s signature

Kaylee Barker, Special Agent, FBI

 

 

Printed name and title
Sworn to before me and signed in my presence é
and/or by reliable electronic means, aia
Date: _May 27, 2021 Judge's signature
City and state: Detroit, Michigan 48226 Curtis Ivy, Jr., United States Magistrate Judge

 

 

Printed name and title

 

 
Case 2:21-mj-30251-DUTY ECF No. 1, PagelD.2 Filed 05/27/21 Page 2 of 19

Affidavit in Support of a Criminal Complaint

The affiant, Kaylee Barker, being duly sworn, deposes and states

as follows:

INTRODUCTION

1, I submit this affidavit in support of a complaint charging
TIFFANY LIPKOVITCH, who was at the time of the conduct in the case
a uniformed officer and is now a detective with the Highland Park
Police Department, and her friend and drug supplier, AMBER
BELLAMY, with the distribution of a controlled substance and
conspiring to distribute controlled substances, in violation of 21 U.S.C.

§ 841(a)(1) and § 846.

2. lama “federal law enforcement officer” within the meaning
of Federal Rule of Criminal Procedure 41(a)(2)(C). lam a Special Agent
with the Federal Bureau of Investigation (FBI), and have been so
employed since September 2019. I successfully completed the 21 weeks
of New Agent Training at the FBI Academy in Quantico, Virginia in
February 2020. I am currently assigned to the Public Corruption squad

in the Detroit Division of the FBI. As a Special Agent, I have investigated

 
Case 2:21-mj-30251-DUTY ECF No. 1, PagelD.3 Filed 05/27/21 Page 3 of 19

crimes including the corruption of state and local officials, civil rights
violations, and fraud against the government. I was an Intelligence
Analyst with the FBI from July 2017 up until becoming a Special Agent.

As an Intelligence Analyst I worked Complex Financial Crimes cases and
received training on Money Laundering Facilitation, Health Care Fraud,
Financial Institution Fraud, Corporate Securities/Commodities Fraud,
Intellectual Property Rights Fraud and Mortgage Fraud.

3. I make this affidavit from personal knowledge based on my
participation in this investigation, including reports from other law
enforcement agents, communications with others who have personal
knowledge of the events and circumstances described herein, and
information gained through my training and experience. The
information outlined below is provided for the limited purpose of
establishing probable cause and does not contain all details or all facts

of which I am aware relating to this investigation,

PROBABLE CAUSE
4. Onor about April 10, 2018, the FBI began to utilize CHS 1.
The FBI was introduced to CHS 1 by the South Oakland Narcotics

Intelligence Consortium Task Force (or “SONIC”). SONIC handlers
2

 
Case 2:21-mj-30251-DUTY ECF No. 1, PagelD.4 Filed 05/27/21 Page 4 of 19

assessed CHS 1 to be reliable. In addition, for the reasons set forth in
this affidavit, I believe that the information provided by CHS 1 is
reliable.

5. CHS 1 provided agents with historical information about
LIPKOVICH’s and BELLAMY’s criminal activities. Then, at the
direction of agents, CHS 1 made consensual recorded phone calls and
meetings with LIPKOVICH and BELLAMY, as discussed below, that
ultimately led to CHS 1 purchasing fentanyl-laced heroin.

6. The calls were made to 313-989-7575, subscribed to by
“Tiffany Lee” with an address of 14902 Harper Avenue, Detroit,
Michigan, but known to be used by LIPKOVICH as confirmed by
CHS 1, including based on the observations of LIPKOVICH during
certain occasions set forth below.

7. OnJune 15, 2018, at approximately 12:05 p.m., CHS 1
conducted a consensually-recorded telephone call to LIPKOVITCH. The

following is an excerpt of their conversation:

CHS 1: I gots to see you cause I had spoke with a few people
and they just-- They kind of waiting on me. So I hope
everything’s still straight.

LIPKOVITCH: Mm-hmm. Uh-huh. Amber called me and told me to

3

 
Case 2:21-mj-30251-DUTY ECF No. 1, PagelD.5 Filed 05/27/21 Page 5 of 19

call her. ’'m gonna call her when I get off the phone
with you.

8. Based on my training and experience, my discussions with
other investigators, as well as the context of the call, I believe CHS 1

was attempting to broker a narcotics transaction with LIPKOVITCH,

who responded that she would have to contact “Amber,” who is now

known to be BELLAMY.

9. On Saturday, June 30, 2018, at approximately 4:32 p.m.,
CHS 1 conducted a consensually-recorded telephone call to
LIPKOVITCH. In that call, CHS 1 attempted to expedite the drug

transaction. The following is an excerpt of that telephone call:

CHS 1: You think if I just went ahead and gave you... my
money, (inaudible) holler at her?

LIPKOVITCH: Could you do what?

CHS 1: ... [Jf I just gave you my money, you think she’d ...
move faster?

LIPKOVITCH: ... I don’t know. But if you-- I won’t want it all. I would
just want some. You know what I’m sayin? ... Like, uh
good faith whatever. But I wouldn’t give it to her until
she did something. You know what I’m sayin? Like,
whatever she had.

>

10. Based on my training and experience, my discussions with
other investigators, and the context of the call, I believe CHS 1 was

offering to provide money before getting the drugs to help the drug
4

 
Case 2:21-mj-30251-DUTY ECF No. 1, PagelD.6 Filed 05/27/21 Page 6 of 19

transaction move faster. I also believe LIPKOVITCH advised that
providing some money in advance would be a “good faith” act, but also
advised not to provide all of the money ahead of time until CHS 1

received narcotics.

11. OnJuly 11, 2018, at approximately 11:16 a.m., CHS 1
conducted a consensually-recorded telephone call to LIPKOVITCH. The

following is an excerpt of their conversation:

CHS 1: I ended up doing something and getting a little bit of
money... but if, if you can, uh, get with your girl, I
need a, a (unintelligible).

LIPKOVITCH: I can’t hear you.

CHS 1: I said I need this--to come bump into you. If you can
bump into your girl before I start spending this money.

LIPKOVITCH: ... [O]kay, well, where do you want to meet and greet?

12. Based on my training and experience, discussions with other
investigators, and the context of the call, I believe CHS 1 was trying to
set up a meeting with LIPKOVITCH and BELLAMY (or “your girl”) for
a narcotics transaction.

13. On July 16, 2018, at approximately 12:26 p.m., CHS 1
conducted a consensually-recorded telephone call to LIPKOVITCH. The

following is an excerpt of their conversation:

 
Case 2:21-mj-30251-DUTY ECF No. 1, PagelD.7 Filed 05/27/21 Page 7 of 19

CHS 1: ... [ll be on my way down there at 1:30. Is that
straight?
LIPKOVITCH: ... [O]kay, Pll call and tell her we could meet at

(unintelligible) casino or something.
CHS 1: Yeah, that’s good.

14, Based on my training and experience, discussions with other
investigators, and the context of the call, I believe LIPKOVITCH said
she would arrange a meeting at the casino between BELLAMY and
CHS 1.

15. On July 16, 2018, at approximately 1:41 p.m., CHS 1
conducted a consensually-recorded telephone call to LIPKOVITCH. The

following is an excerpt of their conversation:

CHS 1: I’m on my way down that way.

LIPKOVITCH: I was down there but why you didn’t answer the
phone?

CHS 1: You was down there?

LIPKOVITCH: Me and Amber.

CHS 1: I told you I wasn’t leaving this way til 1:30.

LIPKOVITCH: Well, I thought you told me that you’d be down there
no later than 1:30.

CHS 1: ... [told you I would be down there ... [a] little later
than 1:80 ...
LIPKOVITCH: ... Let me call her and see where she at...

16. Based on my training and experience, discussions with other
investigators, and the context of the call, I believe LIPKOVITCH and

BELLAMY were waiting for CHS 1, but there was a miscommunication
6

 
Case 2:21-mj-30251-DUTY ECF No. 1, PagelD.8 Filed 05/27/21 Page 8 of 19

about the meeting time for the drug transaction, so LIPKOVICH agreed
to call BELLAMY to determine her whereabouts and reschedule it.

17. On July 17, 2018, CHS 1 was provided recording equipment
for a scheduled meeting with LIPKOVITCH at a local casino. Prior to
the meeting, CHS 1 was physically searched and transported to the
meeting location by federal agents, who also surveilled the meeting. By
the end of this meeting, LIPKOVITCH provided CHS 1 with three

separate baggies of an unknown substance, described as “pictures.”
LIPKOVITCH told CHS 1 that these “pictures” were given to her by
BELLAMY. In addition, LIPKOVITCH also discussed amounts, quality
of the drugs, prices, and the need to traffic the narcotics. This meeting

was recorded, and an excerpt of their conversation is as follows:

LIPKOVITCH: Amber gave me some samples ... some little pictures
(unintelligible).

CHS 1: Wait til we get to the car, man, I ain’t tryin’ to talk in
here.

LIPKOVITCH: But I’m sayin (unintelligible). She gave me four
samples—two she wants $80 a gram and for the other
two she wants $100... .

CHS 1: ... [D]id she say it can be cut? ....

LIPKOVITCH: Ok she said, the one for eighty can be cut for half, but

she was like, the one for hundred can take a one and a
half. ....

CHS 1: So hold on. The one for eighty can take a half? The one
for a hundred can be taken one and a half?

7

 
Case 2:21-mj-30251-DUTY ECF No. 1, PagelD.9 Filed 05/27/21 Page 9 of 19

LIPKOVITCH: One, one and half.

CHS 1: So ... [you] could cut it a hundred times?
LIPKOVITCH: Exactly!
CHS 1: Oh, so she must’ve just did the shit herself.

LIPKOVITCH: Ain’t a penny for me to make. Motherfucker spending
$100 on a motherfucking gram. ... You gonna give me
$5 for, uh, girl please. It ain’t gonna work for me to
fuck with nobody else about this shit. Just because it
was some three, four pictures or whatever. I’m giving
them to you because I ain’t giving them to two people
cause I ain’t even gonna tell nobody them prices! So,
hopefully you could make a couple $100 off of it ... .

18. Based on my training and experience, and discussions with
other investigators, I believe LIPKOVITCH and CHS 1 were talking
about samples or “pictures” of drugs that LIPKOVITCH obtained from

“Amber,” who I believe to be BELLAMY. (After the meeting, CHS 1 was

physically searched by federal agents and the three separate baggies

given to CHS 1 by LIPKOVITCH were recovered and submitted for
testing. On July 17, 2018, these drugs were analyzed by the Oakland

County Sheriffs Office and confirmed to be a mix of heroin and

fentanyl.) I further believe that, in the conversation, LIPKOVITCH is

complaining that the price charged by BELLAMY for heroin (or “girl”)

was high so LIPKOVITCH cannot make any money from selling or

 
Case 2:21-mj-30251-DUTY ECF No.1, PagelD.10 Filed 05/27/21 Page 10 of 19

brokering them, 1.e., she was not even going to bother talking or giving
them to her other customers because of the high price, but nonetheless

agreed to broker the deal for CHS 1.

19. On July 19, 2018 at approximately 9:06 a.m., a consensually-
recorded conversation is captured between CHS 1 and LIPKOVITCH
arranging a meeting time and location. In this conversation,
LIPKOVITCH told CHS 1 that she was at work and they agreed to meet
“at the park,” after she was done.

20. On July 19, 2018, CHS 1 was provided recording equipment
for the previously-scheduled meeting with LIPKOVITCH. This meeting
was surveilled by federal agents. This interaction was recorded, and

excerpts of their conversation are set forth below:

LIPKOVITCH: What’s that stuff that ya’ll cuttin’ with ... ?

CHS 1: Fentanyl.

LIPKOVITCH: Fentanyl. He was ordering it from overseas having it
UPS right to Amber’s front door.

CHS 1: Mmm.

LIPKOVITCH: That’s why he gave her $40,000 cause he had a
package of fentanyl coming from overseas to her front
door. I don’t know how he was just ordering it.

LIPKOVITCH: I’m tryin’ to figure it out, cause we sittin’ here talking

about-- do you want some shit or no?
CHS 1: Yeah!

LIPKOVITCH: Ok, but you ain’t got no money to buy right now.
9

 
Case 2:21-mj-30251-DUTY ECF No. 1, PagelD.11 Filed 05/27/21 Page 11 of 19

CHS 1: I'm gonna buy some.
LIPKOVITCH: Oh, ok... just let me know when. I'll get it. I'll make
sure to get it for you or whatever.

21. Based on my training and experience, and discussions with
other investigators, I believe LIPKOVITCH and CHS 1 were talking
about mixing heroin and fentanyl, and LIPKOVITCH was telling CHS 1
that an associate of “Amber” or BELLAMY was getting fentanyl

through UPS. I further believe that CHS 1 was telling LIPKOVITCH

that CHS 1 was going to purchase some quantity of drugs.

LO

 
Case 2:21-mj-30251-DUTY ECF No. 1, PagelD.12 Filed 05/27/21 Page 12 of 19

BELLAMY provides CHS 1 with 45 grams of fentanyl-laced heroin

22. On July 25, 2018, at approximately 4:10 p.m., CHS 1
conducted a consensually-recorded telephone call to LIPKOVITCH.
During this call, CHS 1 and LIPKOVITCH talked about a meeting the
following day, or on July 26, 2018, at a park in Detroit, Michigan with
BELLAMY.

23. The next day, or on July 26, 2018, at approximately 12:12
p.m., CHS 1 conducted a consensually-recorded telephone call to
LIPKOVITCH. During this call, LIPKOVICH said that BELLAMY
“should be pulling up” to CHS 1 so that CHS 1 “can talk to her.” CHS 1
then agreed to talk to LIPKOVICH after the meeting.

24. Shortly after this call, at approximately 12:25 p.m., law
enforcement surveillance observed a black Jeep Cherokee bearing
Michigan license plate “CCZ 214,” registered to BELLAMY, pull into
the driveway of Salter Park, the park where CHS 1 was waiting to meet
BELLAMY. Agents also observed a female meet with CHS 1 for a short
period of time. CHS 1 later identified this female as BELLAMY. During
the meeting, CHS 1 told BELLAMY that “I need 50 grams.” BELLAMY

responded that “I can get it.” Based on my training and experience, I
11

 
Case 2:21-mj-30251-DUTY ECF No. 1, PagelD.13 Filed 05/27/21 Page 13 of 19

believe that CHS 1 and BELLAMY were arranging a 50-gram narcotics

transaction. Later on in the conversation, CHS 1 and BELLAMY

exchanged contact information.

25. BELLAMY left the park and returned about 40 minutes later,

at approximately 1:05 p.m. This second meeting was also recorded, and

an excerpt of their conversation is as follows:

BELLAMY:

CHS 1:

BELLAMY:

CHS 1:

BELLAMY:

CHS 1:

BELLAMY:

CHS 1:

BELLAMY:

CHS 1:

BELLAMY:

CHS 1:

BELLAMY:

CHS 1:

BELLAMY:

CHS 1:

BELLAMY:

CHS 1:

BELLAMY:

CHS 1:

... [WJell, [just want to make sure which one you
wanted. Cause she said she gave you two, right?
It was three, I guess.

She gave you three? Damn. That is crazy! ... .

... [S]he said two of ‘em was the same, but ... the brown
one--

The brown one?

It was, like, a brown--

Yeah, it was darker.

Yeah.

You want that one?

Yeah.

Ok.

The one for eighty.

The one for eighty?

Yeah.

Ok.

You can’t get it stronger for me? ... .

Yeah. Yeah, um, let me see.

But ... ’'m cool with this cause ... whatever I did, it
worked. You know what I mean?

It worked on the eighty, whatever you did. Ok. Did you
try it on the hundred?

Yeah, I mean, yeah but--

12

 
Case 2:21-mj-30251-DUTY ECF No. 1, PagelD.14 Filed 05/27/21 Page 14 of 19

BELLAMY: There was no difference?

CHS 1: Not for what I was trying to do, nah. There really
wasn't.

BELLAMY: Ok. So, we got this other shit too, um, we got this other
shit that’s stronger. Even ... with it not touched at all,
the other one is stronger. Not touched at all... . [BJut,
... Lain’t give no picture for that one cause I’m tryin’ to
sell the shit I gave you a picture for. ... [B]ut ... what I
can do is get you still what you want ... and then get
you a picture of the other shit.

26. Based on my training and experience, I believe BELLAMY
was trying to clarify which type of drug that CHS 1 wanted—i.e., which
of the samples that LIPKOVICH previously delivered—and they
confirmed CHS 1 wanted the “darker” colored or “brown” one that
BELLAMY was selling for $80 per gram. I also believe that CHS 1
inquired about more potent or “stronger” heroin/fentanyl, and
BELLAMY agreed that she had stronger stuff, but had not given
LIPKOVICH a sample of this kind. I believe BELLAMY agreed to go get
50 grams of the “brown” one and to also bring a sample of the stronger
one.

27. During this meeting BELLAMY received a phone call (which
was captured on CHS 1’s recording device) where BELLAMY said that

she was “with him right now” and it was her “second time up here.”

13

 
Case 2:21-mj-30251-DUTY ECF No.1, PagelD.15 Filed 05/27/21 Page 15 of 19

Around this same time, or more specifically on July 26, 2018, at 1:11
p.m., toll records show a telephone call from 313-989-7575, which is
used by LIPKOVICH, to 313-629-8095, a telephone number known to be
used by BELLAMY. Based on my training and experience, I believe
that, in this conversation, BELLAMY was confirming to LIPKOVITCH
that she was meeting with CHS 1.

28. On July 26, 2018, at approximately 2:22 p.m., CHS 1
conducted a consensually-recorded telephone call to LIPKOVICH.
During the call, CHS 1 asked if LIPKOVICH could “just see where she
[sic] at or what’s going on” and LIPKOVICH agreed and said she would
“call her.” Approximately one minute later, toll records show a call from
313-989-7575 to telephone number 313-629-8095, a phone known to be
used by BELLAMY. Based on my training and experience, I believe
CHS 1 asked LIPKOVICH to determine where BELLAMY was and
relay information to CHS 1, and so LIPKOVICH subsequently called
BELLAMY to get that information.

29. Eventually, CHS 1 learned from LIPKOVITCH that CHS 1
could leave the park. And at approximately 3:00 p.m., BELLAMY called

CHS 1 and the two agreed to meet later at a Target store in Novi,

14

 
Case 2:21-mj-30251-DUTY ECF No. 1, PagelD.16 Filed 05/27/21 Page 16 of 19

Michigan.

30. On July 26, 2018, at approximately 4:54 p.m., prior to this
meeting, federal agents physically searched CHS 1, outfitted CHS 1
with recording devices, and gave CHS 1 $4,000 in United States
currency to purchase the drugs from BELLAMY.

31. At approximately 5:04 p.m., surveillance observed
BELLAMY’s vehicle located at the Target store in Novi, Michigan.
BELLAMY was observed by federal agents as the passenger of the
vehicle and UNKNOWN FEMALE was observed as the driver of the
vehicle.

32. On July 26, 2018, at approximately 5:07 p.m., CHS 1 was
observed by federal agents entering BELLAMY’s vehicle. During the
course of this recorded interaction, BELLAMY sold narcotics to CHS 1 in
exchange for $3,200 in United States currency. This interaction was

recorded, and excerpts of their conversation are set forth below:

BELLAMY: ... It’s 40.

CHS 1: 40?

BELLAMY: Yeah cause ... , he’s takin too long. I’m just like “give
me what you got” ...

CHS 1: Is it still straight?

BELLAMY: Oh no, no. It’s better. ... [Blut ... remember what I told
you about the other one--even better than that. ... The

15

 
Case 2:21-mj-30251-DUTY ECF No. 1, PagelD.17 Filed 05/27/21 Page 17 of 19

hundred boy for the other one.

CHS 1: Oh, you didn’t get that ... little sample?

BELLAMY: Right cause he was takin’ too long.

CHS 1: Oh, okay.

BELLAMY: ... Pm like “just give me what the fuck you got cause
you takin’ forever.” ... I have the other one tomorrow
anyway.

33. Based on my training and experience, I believe BELLAMY
and CHS 1 were discussing drugs that BELLAMY brought. More
specifically, I believe that BELLAMY told CHS 1 that she only brought
40 grams of the drug, and did not bring the sample of the stronger type
they previously discussed, because her supplier was taking a long time.

34, After the meeting, agents observed CHS 1 departing the
vehicle, into the Target store, and then to a predetermined meeting
spot. Agents then physically searched CHS 1 and recovered the
suspected drugs that BELLAMY gave to CHS 1. On July 26, 2018, the

substance was analyzed by the Oakland County Sheriffs Office and

confirmed to be 45 grams of a mixture consisting of heroin and fentanyl.

35. On September 25, 2018, the FBI provided $300 in United

States currency to CHS 1 for an established meeting with

LIPKOVITCH. CHS 1 was to pay LIPKOVITCH for connecting CHS 1

16

 
Case 2:21-mj-30251-DUTY ECF No. 1, PagelD.18 Filed 05/27/21 Page 18 of 19

to BELLAMY, which resulted in the purchase of illegal narcotics on
July 26, 2018. This meeting between CHS 1 and LIPKOVITCH, who
was on duty with the HPPD and dressed in a police uniform, was
recorded by federal agents, and the following is a summary of this
conversation which took place inside a gas station in Highland Park,
Michigan. This interaction was recorded. During the meeting CHS 1
provided the cash to LIPKOVITCH and told her it was for “hooking me
up with Amber.”

36. Store video also shows LIPKOVITCH was wearing her
HPPD uniform when an exchange of cash occurred. A screen shot of the

video is set forth below:

 

 
Case 2:21-mj-30251-DUTY ECF No. 1, PagelD.19 Filed 05/27/21 Page 19 of 19

37. In addition, the FBI video recording show a parked HPPD
police car parked outside of the meeting location. LIPKOVITCH told
CHS 1 that her partner (unidentified) was in the vehicle at the time of

their meeting, which ended because LIPKOVITCH said she had to

respond to a police call at a local bank

CONCLUSION
38. Based on the information stated above, there is probable
cause to believe that TIFFANY LIPKOVITCH and AMBER BELLAMY
distributed a controlled substance and conspired to distribute controlled
substances, in violation of 21 U.S.C. § 841(a)(1) and § 846.
_— HiyhBate

Kaylee Barker, Special Agent
Federal Bureau of Investigation

Sworn to before me and signed in
my presence and/or by reliable

electronic means. Q t

Honorable Curtis Ivy, Jr.
United States Magistrate Judge
Eastern District of Michigan

 

Dated: May 27, 2021
18

 
